DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/435913 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the co-pending application fully encompass the scope of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:	See claim 1 of the reference application where the polishing layer, polymer matrix, fluoropolymer particles. Notice the limitation reciting how the fluoropolymers are cut to size by diamond particles is interpreted as a matter of product by process as  the pad is not structurally limited by the process used to create claimed debris particle size. Note 10 microns is claimed in claim 1. Diamond abrasive materials are used to cut the particles as recited in claim 1. Tensile strength is also claimed in claim 1.
Regarding claims 3 and 8: A zeta potential is claimed in claim 1 of the reference application and claims 3 and 8 of the reference application also claims negative zeta potential and positively charged particles.
Regarding claim 4: See claim 4 of the reference application 	
Regarding claim 6: See claim 6 of the reference application
Regarding claim 9: See claims 1, 6, 8 are recite ionic particles, claim 8 specifically recites negative particles. Furthermore, the charge of the particles will depend upon the slurry used and the particles
This is a provisional nonstatutory double patenting rejection.
Claims 2, 5, 7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/435913 (reference application)in view of Ronay (US 2005/0042976).
The claims of the reference application were recited above.
The reference application fails to claim the claims volume % range and then that there are negative charged particles from an anionic slurry.
The prior art of Ronay teaches a polishing pad made of a polymer matrix where the polymer matrix features  liquid filed polymeric microelements see Ronay recited water filled in [0009].
Regarding claims 2 and 7:	See [0012] of Ronay the conversion of % weight to volume percent will read on this range. This volume percent is a matter optimization that could have been determined without undue routine experimentation. The volume percent provide a number of pores to increase the surface area of the pad and thus improve the overall polishing result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to construct the polishing pad of the reference application with the suggested volume percent as suggested by the prior art of Ronay.
Regarding claims 5 and 10: The charge of the particles will depend upon the slurry used and the type of particles chosen see [0023] and [0039] of Ronay. Negatively charged particles (anions are recited in [0027] of Ronay). Allowing ions to participate in the polishing process enhances the polishing rate due to electrolytic interactions. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to construct the polishing pad of the reference application with the negative charged particles suggested by Ronay.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/436019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the co-pending application fully encompass the scope of the present invention.
Regarding claim 1:	See claim 1 of the reference application where the polishing layer, polymer matrix, fluoropolymer particles. Notice the limitation reciting how the fluoropolymers are cut to size by diamond particles is interpreted as a matter of product by process as  the pad is not structurally limited by the process used to create claimed debris particle size. Note 10 microns is claimed in claim 1. The tensile strength is an inherent property of the material used.
Regarding claims 2 and 7: See claim 2 of the reference application 	
Regarding claim 3: A cationic zeta potential is claimed in claim 1 of the reference application and claims 3 and 8 of the reference application also claims negatively charged particles (anions).
Regarding claim 4: See claim 4 of the reference application 	
Regarding claims 5 and 10: A cationic zeta potential is claimed in claim 1 of the reference application and claims 3 and 8 of the reference application also claims negatively charged particles (anions).
Regarding claim 6: See claim 6 of the reference application
Regarding claim 7: See claim 7 of the reference application
Regarding claim 8: See claims 1, 6, 8 are recite ionic particles, claim 8 specifically recites negative particles which would lead to a negative zeta potential. Furthermore, the charge of the particles will depend upon the slurry used and the particles
Regarding claim 9: See claims 1, 6, 8 are recite ionic particles, claim 8 specifically recites negative particles. Furthermore, the charge of the particles will depend upon the slurry used and the particles
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronay (US 2005/0042976).
Regarding claim 1:	The prior art of Ronay teaches a polymer-polymer composite polishing pad useful for polishing or planarizing a substrate of at least one of semiconductor, optical and magnetic substrates, the polymer-polymer composite polishing pad comprising the following: a polishing layer having a polishing surface for polishing or planarizing the substrate; a polymeric matrix forming the polishing layer, the polymer matrix (see [0029])  having a tensile strength, the polymer matrix including gas-filled or liquid-filled polymeric microelements (see [0050]); and fluoropolymer particles embedded in the polymeric matrix between the gas-filled (water filled abrasive slurries in [0009] and see air-filled see micropores 14 in Fig. 3) or liquid- filled polymeric microelements, the fluoropolymer particles having a tensile strength lower than the tensile strength of the polymeric matrix wherein diamond abrasive materials see diamonds are cited in [0038])cut the fluoropolymer to form a reduced number of pad debris particles in the 1-10 micron size range (see [0025] where the size range is anticipated).  The tensile strength is a property of the material used. A list of materials is recited in [0023] of Ronay that meet this claim as they are the same materials recited in the original specification see the paragraph that joins pages 8 and 9. Note the type of substrate the pad will work upon is not structurally part of the apparatus as the apparatus is what it is and not what it does. The limitations reciting the type of substrate used are interpreted as a matter of an intended use.

Regarding claim 2:	The polymer-polymer composite of claim 1 wherein the fluoropolymer particles embedded in the polymeric matrix represents 2 to 30 volume percent of the polymer-polymer composite polishing pad.  See [0012] the conversion of % weight to volume percent will read on this range.

Regarding claim 3:The polymer-polymer composite of claim 1 wherein the fluoropolymer has a more negative zeta potential than the polymeric matrix as measured at a pH 7 in distilled water, for preferential attraction of positively charged abrasive particles. See [0009] water based abrasive slurries.
 
Regarding claim 4:The polymer-polymer composite of claim 1 wherein the fluoropolymer particles attracts positively charged particles from a cationic particle slurry for increasing polishing removal rate. The charge of the particles will depend upon the slurry used and the particles see [0023] and [0039].

Regarding claim 5:The polymer-polymer composite of claim 1 wherein the fluoropolymer particles attract negatively charged particles from an anionic particle slurry for increasing polishing removal rate when using anionic charged abrasive particles.  The charge of the particles will depend upon the slurry used and the particles see [0023] and [0039]. Negatively charged particles (anions are recited in [0027]),

Regarding claim 6: The prior art of Ronay teaches polymer-polymer composite polishing pad useful for polishing or planarizing a substrate of at least one of semiconductor, optical and magnetic substrates, the polymer-polymer composite polishing pad comprising the following: a polishing layer having a polishing surface for polishing or planarizing the substrate; a polymeric matrix forming the polishing layer, the polymer matrix having a tensile strength, the polymer matrix including gas-filled or liquid-filled polymeric microelements; and fluoropolymer particles embedded in the polymeric matrix between the gas-filled or liquid- filled polymeric microelements, the fluoropolymer particles having an average particle size less than the average spacing of the polymeric microelements, the fluoropolymer particles having a tensile strength lower than the tensile strength of the polymeric matrix wherein diamond abrasive materials (see diamonds are cited in [0038]) cut the fluoropolymer to form a reduced number of pad debris particles in the 1-10 microns. See the rejection of claim 1 above. Note the type of substrate the pad will work upon is not structurally part of the apparatus as the apparatus is what it is and not what it does. The limitations reciting the type of substrate used are interpreted as a matter of an intended use.

Regarding claim 7:The polymer-polymer composite of claim 6 wherein the fluoropolymer particles embedded in the polymeric matrix represents 2 to 30 volume percent of the polymer- polymer composite polishing pad. See [0012] the conversion of % weight to volume percent will read on this range.

Regarding claim 8:The polymer-polymer composite of claim 6 wherein the fluoropolymer has a more negative zeta potential than the polymeric matrix as measured at a pH 7 in distilled water, for preferential attraction of positively charged abrasive particles. 
 
Regarding claim 9:The polymer-polymer composite of claim 6 wherein the fluoropolymer particles attract positively charged particles from a cationic particle slurry for increasing polishing removal rate when using cationic charged abrasive particles.  The charge of the particles will depend upon the slurry used and the particles see [0023] and [0039].

Regarding claim 10:. The polymer-polymer composite of claim 6 wherein the fluoropolymer particles (PTFE see [0023]) attract negatively charged particles from an anionic particle slurry for increasing polishing removal rate when using anionic charged abrasive particles. See [0027] is recited to teach anionic (negatively charged particles)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon (US 2002/0086615) teaches a multicharacterized CMP pad 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716